Exhibit 99.2 Newfield Reports Third Quarter 2010 Results FOR IMMEDIATE RELEASE Houston – October 20, 2010 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited third quarter 2010 financial results. Newfield will host a conference call at 8:30 a.m. CDT on Thursday, October 21. To participate in the call, dial 719-457-1527 or listen through the investor relations section of the website at http://www.newfield.com. For the third quarter of 2010, Newfield recorded net income of $161 million, or $1.20 per diluted share (all per share amounts are on a diluted basis). Net income includes the effect of a net unrealized gain on commodity derivatives of $20 million ($13 million after-tax). Without the effect of this item, net income for the third quarter of 2010 would have been $148 million, or $1.10 per share. Revenues in the third quarter of 2010 were $449 million. Net cash provided by operating activities before changes in operating assets and liabilities was $394 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. Newfield’s production in the third quarter of 2010 was 71 Bcfe. Production results for the third quarter of 2010 include the impact of approximately 0.3 MMBbls of deferred production in Malaysia related to a damaged export pipeline. The pipeline was repaired during the third quarter and is now operational. Natural gas production in the third quarter of 2010 was 50 Bcf, an average of 548 MMcf/d. Newfield’s oil liftings in the third quarter of 2010 were 3.5 MMBbls, an average of approximately 38,000 BOPD. Capital expenditures in the third quarter of 2010 were approximately $386 million. “In 2010, we have focused on growing our oil production while improving our operating margins,” said Newfield Chairman, President and CEO Lee K. Boothby. “Our portfolio has attractive oil projects capable of growth and we allocated additional capital and people to these areas. Our 2010 domestic oil production is expected to rise nearly 25% over 2009 levels and we have great momentum entering 2011. Our gas assets are substantially held-by-production and we have the option to slow our investments in these regions while continuing to re-direct our focus to oil projects.” Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through an active drilling program and select acquisitions. Newfield's domestic areas of operation include the Mid-Continent, the Rocky Mountains, onshore Texas and the Gulf of Mexico. The Company has international operations in Malaysia and China. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated fourth quarter and full year 2010 results, estimated capital expenditures, cash flow, production and cost reductions, drilling and development plans and the timing of activities and liftings, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces from its Monument Butte field in Utah, the availability and cost of capital resources, labor conditions and severe weather conditions (such as hurricanes). In addition, the drilling of oil and gas wells and the production of hydrocarbons are subject to governmental regulations and operating risks. For information, contact: Investor Relations: Steve Campbell (281) 847-6081 Media Relations: Keith Schmidt (281) 674-2650 Email: info@newfield.com 2 3Q10 Actual Results 3Q10 Actual Domestic Int’l Total Production/Liftings Natural gas – Bcf – Oil and condensate – MMBbls Note 1 Total Bcfe Average Realized Prices Note 2 Natural gas – $/Mcf $ $
